UNITED STATES DISTRICT COURT
FOR THE DISTRICT COURT OF MASSACHUSETTS

 

)
UNITED STATES OF AMERICA, )
)
Plaintiff )
v. ) CASE NO. l9crlOO78-RWZ
)
William Rick Singer, )
)
Defendant. )
)
CERTIFICATE OF SERVICE

I, A. Neil Hartzell, certify that on March 6, 2019, l served a copy of the Assented to Motion for
Admission Pro Hac Vice of Donald H. Heller, Esq., the Notice of Appearance, and the Motion to
Seal Notice of Appearance and Assented to Motion for Admission Pro Hac Vice of Donald H.
Heller, Esq. by electronic mail on Eric Rosen of the United States Attorney’s Off`lce

(eric.rosen@usdoj . gov).

fs/ A. Neil Hartzell

A. Neil Hartzell, MA #544752
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109

TeI: (617) 963-5966

nhartzell@fmglaw.com

